PER CURIAM.
Pickens sought appellate review of the trial court’s denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850, or in the alternative, review of the trial court’s denial of his request to file a second motion for post-conviction relief. However, Pickens admits he has no post-conviction relief motion pending in the court and the clerk of the lower court has found no order denying his request to file a second motion for post-conviction relief. Since there is no reviewable order rendered below, this court has no appellate jurisdiction to proceed in this matter.1
DISMISSED.
SHARP, W., GRIFFIN and PALMER, JJ., concur.

. This opinion shall not foreclose appellate review of Pickens' other appeal pending in this court in Case No. 5D05-4528.